Opinion issued March 12, 2019




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-18-00069-CV
                          ———————————
    AVEW HOLDING, INC. D/B/A AUSTIN PREMIER POOLS & SPAS,
                           Appellant
                                      V.
             COUNTY OF WILLIAMSON, TEXAS, Appellee


                  On Appeal from the 368th District Court
                        Williamson County, Texas1
                    Trial Court Case No. 16-0716-T368


                        MEMORANDUM OPINION

     Williamson County sued Jose G. Chavez, d/b/a Austin Premiere Pools, for



1
     The Supreme Court of Texas transferred this appeal from the Court of Appeals
     for the Third District to this court. We are unaware of any conflict between
     precedent of that court and this court on any relevant issue.
delinquent property taxes with the filing of its original petition on November 30,

2016. Chavez was served on January 19, 2017 but did not file his pro se answer until

July 17, 2017, which was after Williamson County filed its first amended petition

on June 7, 2017. The first amended petition added “Avew Holdings, Inc. d/b/a

Austin Premier Pools & Spas, a corporation” (Avew Holdings) as a defendant and

omitted Chavez as a defendant, but its caption was unchanged from the original

petition: “The County of Williamson, Texas, Plaintiff vs. Jose G. Chavez, d/b/a

Austin Premiere Pools, Defendant.”

      Williamson County obtained a default judgment in the amount of $2,667.83

against Avew Holdings on December 7, 2017, and Chavez filed a pro se notice of

appeal on December 13, 2017. After Williamson County filed a motion to dismiss

this appeal for lack of jurisdiction, but before appellant Avew Holdings filed its brief,

Avew Holdings’s counsel filed an amended notice of appeal to correct that it, instead

of Chavez, was the appellant.2

      In two issues, Avew Holdings asserts that we have appellate jurisdiction

despite Chavez’s defective notice of appeal and that the default judgment must be

reversed because the return of service on Avew Holdings is deficient in several

respects. We agree and reverse the default judgment.



2
      Williamson County has not objected to Avew Holdings’s amended notice of
      appeal.
                                           2
      Jurisdiction. In its motion to dismiss, Williamson County argues that because

its first amended petition omitted Chavez as a defendant, Chavez was in effect

nonsuited and no longer a party3 and could not file a notice of appeal for himself.

Williamson County further argues that, as a non-lawyer, Chavez could not file a

notice of appeal for Avew Holdings, the actual defendant in the default judgment.4

      “[A] timely filed document, even if defective, invokes the court of appeals’

jurisdiction.” Sweed v. Nye, 323 S.W.3d 873, 875 (Tex. 2010) (per curiam). The

factor that determines whether jurisdiction has been conferred on the appellate court

is “whether the instrument ‘was filed in a bona fide attempt to invoke appellate court

jurisdiction.’” Warwick Towers Council of Co-Owners ex rel. St. Paul Fire &

Marine Ins. Co. v. Park Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008) (per

curiam). Chavez’s pro se notice of appeal of the default judgment was a bona fide

attempt to invoke this court’s jurisdiction. See Stumhoffer v. Perales, 459 S.W.3d
158, 163 (Tex. App.—Houston [1st Dist.] 2015, pet. denied) (citing Warwick

Towers, 244 S.W.3d at 838–39).



3
      See, e.g., Green v. Vidlak, 76 S.W.3d 117, 119–20 (Tex. App.—Amarillo
      2002, no pet.).
4
      See, e.g., Stallion Auto Sales Inc. v. Harrison, No. 05-13-00937-CV, 2013 WL
5762875, at *1 (Tex. App.—Dallas Oct. 22, 2013, no pet.) (mem. op.)
      (directing party to file amended notice of appeal because original notice had
      been signed by nonlawyer corporate representative).

                                          3
      “An amended notice of appeal correcting a defect or omission in an earlier

filed notice may be filed in the appellate court at any time before the appellant’s

brief is filed.” TEX. R. APP. P. 25.1(g). Avew Holdings’s amended notice of appeal

corrected Chavez’s defective notice of appeal, which was a bona fide attempt to

invoke this court’s jurisdiction. See Stumhoffer, 459 S.W.3d at 163 (citing Warwick

Towers, 244 S.W.3d at 838–39). Accordingly, we have jurisdiction of this appeal.

We sustain Avew Holdings’s first issue and deny Williamson County’s motion to

dismiss.

      Return of Service. In its second issue, Avew Holdings asserts that the return

of service on the citation for Avew Holdings is deficient in several respects and that

the default judgment must therefore be reversed.5

      “For well over a century the rule has been firmly established in this state that

a default judgment cannot withstand direct attack by a defendant who complains that

he was not served in strict compliance with applicable requirements.” Wilson v.

Dunn, 800 S.W.2d 833, 836 (Tex. 1990). Strict compliance considers whether the

record shows that the exact procedural requirements are met, not whether the


5
      Williamson County has not filed an appellee’s brief. Williamson County filed
      with Avew Holdings a joint motion to reverse the default judgment and
      remand the case for a new trial. This joint motion was denied in an
      unpublished order because the rules of appellate procedure do not allow
      parties to agree that an appellate court will reverse a judgment. This joint
      motion also requested the court to deny or dismiss Williamson County’s
      motion to dismiss for lack of jurisdiction.
                                          4
intended party received notice of the lawsuit. Union Pac. Corp. v. Legg, 49 S.W.3d
72, 78 (Tex. App.—Austin 2001, no pet.). The return of service is not a trivial

document; it is prima facie evidence of proper service. See Primate Constr. Inc. v.

Silver, 884 S.W.2d 151, 152–53 (Tex. 1994) (per curiam). The party seeking service

is responsible for ensuring that proof of proper service is completed and reflected in

the record. See id. at 153. On direct appeal, there is no presumption of proper return

of service. See id.

      Rule 107(b) provides:

      (b) The return, together with any document to which it is attached, must
      include the following information:

             (1) the cause number and case name;
             (2) the court in which the case is filed;
             (3) a description of what was served;
             (4) the date and time the process was received for service;
             (5) the person or entity served;
             (6) the address served;
             (7) the date of service or attempted service;
             (8) the manner of delivery of service or attempted service;
             (9) the name of the person who served or attempted to serve the
             process;
             (10) if the person named in (9) is a process server certified under
             order of the Supreme Court, his or her identification number and
             the expiration date of his or her certification; and
             (11) any other information required by rule or law.

TEX. R. CIV. P. 107(b).

      Avew Holdings’s first complaint is that the return of service fails to state what

was served. Rule 106(a)(1) requires that the citation be delivered to the defendant


                                          5
“with a copy of the petition attached thereto . . . .” Id. R. 106(a)(1). As noted above,

Rule 107(b)(3) requires the return of service to include “a description of what was

served.” Id. R. 107(b)(3). The return of service on the citation to Avew Holdings

does not identify what document, if any, was served with the citation, and it does not

state that the first amended petition was served with the citation. Therefore, the

return of service is defective. See Yazdchi v. Wells Fargo, No. 01-15-00381-CV,

2016 WL 6212998, at *2 (Tex. App.—Houston [1st Dist.] Oct. 25, 2016, no pet.)

(mem. op.); Shamrock Oil Co. v. Gulf Coast Nat. Gas, Inc., 68 S.W.3d 737, 739

(Tex. App.—Houston [14th Dist.] 2001, pet. denied.). Because this defect alone is

sufficient to reverse the default judgment, and with Williamson County’s apparent

concession that reversal is warranted, we need not address Avew Holdings’s other

complaints about the return of service. We sustain Avew Holdings’s second issue.

      We reverse the default judgment and remand this case to the trial court for

further proceedings consistent with this opinion.




                                               Richard Hightower
                                               Justice

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                           6